Third District Court of Appeal
                               State of Florida

                        Opinion filed November 04, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1858
                         Lower Tribunal No. 12-17915
                             ________________


                 Andros Development Corp., etc., et al.,
                                   Appellants,

                                        vs.

             Orlando Benitez a/k/a Orlando Benitez, Jr.,
                                    Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Rosa I. Rodriguez, Judge.

     Julio C. Marrero & Associates, P.A., and Julio C. Marrero, for appellant.

     Eddy Leal, P.A., and Eddy Leal, for appellee.


Before SHEPHERD, ROTHENBERG, and SCALES, JJ.

                          ON MOTION TO DISMISS

     ROTHENBERG, J.
      On August 12, 2015, Julio C. Marrero, Esq. (“Marrero”) of the law firm of

Julio C. Marrero & Associates, P.A., as counsel for the defendants, Andros

Development Corporation (“Andros”), and Kathleen Marrero filed the instant

appeal from, as Marrero recognized, a non-final order. The non-final order in this

foreclosure action directs Andros to make monthly payments in the amount of

$15,333.33 to the plaintiff, Orlando Benitez, Jr. The order further provides that

pursuant to section 702.10(2)(f), Florida Statutes, and We Help Community

Development Corp. v. Ciras, LLC, 144 So. 3d 578, 579 (Fla. 4th DCA 2014), if

Andros fails to make the mortgage payments as required by the order, Benitez shall

be entitled to submit an ex parte affidavit and final judgment of foreclosure, take

possession of the premises, and the entry of a final judgment of foreclosure, unless

Andros files with the court a written undertaking executed by a surety approved by

the court in an amount equal to the unpaid balance of the lien being foreclosed,

including all principal, interest, unpaid taxes, and insurance paid by Benitez, in

which case, the order shall be stayed.

      Although Marrero filed this appeal on August 12, 2015, he has done nothing

to prosecute his appeal. He has not filed an initial brief nor sought an enlargement

of time. It is also clear that, although Marrero’s notice of appeal asserts that this

Court has jurisdiction under Florida Rule of Appellate Procedure 9.130(a)(3)(c)(ii),

which permits review of non-final orders that determine “the right to immediate



                                         2
possession of property,” the order under review does not so provide.                 We,

therefore, grant Benitez’s motion to dismiss the instant appeal for lack of

jurisdiction, grant Benitez’s motion for appellate attorney’s fees, and remand for

the trial court to determine the amount.

      In his motion to dismiss, Benitez has also requested this Court to consider

issuing an order compelling Marrero and his law firm to show good cause why

further sanctions should not be imposed for pursuing an appeal unsupported by the

law or facts. In support, Benitez has directed this Court to a number of prior

appeals filed by Marrero and his law firm that have been dismissed by this Court

for lack of jurisdiction and/or failure to comply with this Court’s orders. Although

our investigation has led us to share Benitez’s concern, we decline to take such

action at this time. We, however, caution Marrero and his law firm that there is an

ethical obligation to use due diligence and candor in all filings with this Court.

      Appeal dismissed; attorney’s fees granted and remanded for determination

of amount.




                                           3